DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nold et al. (9,003,896, hereinafter Nold).
 	Regarding claim 1, Nold discloses an apparatus comprising a circular body having an annular inner flange (inner ring) 1, an annular outer flange (outer ring) 10, and a circular intermediate portion 3 between the annular inner flange and the annular outer flange, the annular inner flange is closer to a center of the circular body than the annular outer flange, the circular intermediate portion is a continuously solid portion (See Fig. 1, See Col. 4, lines 38 – 66).  
 	Regarding claim 2, a plurality of inner force application openings (See Fig. 2) are formed in the annular inner flange 1 and a plurality of outer force application openings 8 are formed in the annular outer flange 10 (See Figs. 1 and 2).  
 	Regarding claim 3, a plurality of measurement transducers 20 are formed in the circular intermediate portion in a pairwise manner (See Fig. 2).  
 	Regarding claim 4, the measurement transducers are positioned axially symmetrically to an axis extending through the center of the circular body in a direction perpendicular to a main surface of the circular body (See Fig. 2).  
 	Regarding claim 5, the measurement transducers include at least four pairs of measurement transducers (See Fig. 2, See Col. 5, lines 36 – 47).  
 	Regarding claim 6, each of the pairs of measurement transducers are located symmetrically to an axis extending through the center of the circular body in a direction parallel to the main surface of the circular body (See Fig. 2, See Col. 5, lines 35 – 46).  
 	Regarding claim 7, for each of the pairs of measurement transducers, the axis extending through the center of the circular body in the direction parallel to the main surface to which the measurement transducers are located symmetrically is spaced apart by 90 degrees in a circumferential direction from an axis extending through the center of the circular body in the direction parallel to the main surface to which the measurement transducers of a neighboring pair of measurement transducers are located symmetrically (See Fig. 2). 
 	Regarding claim 8, the circular intermediate portion 3 has a plurality of tapered out portions 5 not extending completely through the circular intermediate portion in a direction along an axis extending through the center of the circular body in a direction perpendicular to the main surface of the circular body (See Fig. 1).  
 	Regarding claim 9, the tapered out portions 5 are closer to the annular outer flange than the annular inner flange and have a longer extension in a circumferential direction than in a radial direction (See Fig. 1). 
 	Regarding claim 10, a center of each of the tapered out 5 portions in the circumferential direction is spaced apart from an axis extending through the center of the circular body in a direction parallel to the main surface, with respect to which a pair of measurement transducers 20 are located symmetrically, by approximately 40 degrees in the circumferential direction (See Col. 5, lines 36 – 47).  
 	Regarding claim 11, the circular intermediate portion 3 has a radially elastic portion 7 that is closer to the annular inner flange than the annular outer flange or substantially in a middle in a radial direction between the annular inner flange and the annular outer flange (See Fig. 1). 	Regarding claim 12, the radially elastic portion 7 comprises or consists of a groove (See Fig. 1).  
 	Regarding claim 13, an electronics circuit is provided in a depression 11 which is arranged over the circular intermediate portion 3 (See Fig. 1, Col. 6, lines 29 – 40).  
 	Regarding claim 14, the electronics circuit has a Wheatstone bridge circuitry electrically connected to the measurement transducers (See Col. 6, lines 29 – 40).  
 	Regarding claim 15, a cover (not shown) is arranged above the circuit (See Col. 6, lines 29 – 40). 
 	Regarding claim 16, the cover includes circuitry (See Col. 6, lines 29 – 40 and 65 -67 and Col. 7, lines 1 – 5).
 	Regarding claim 17, the measurement transducers comprise or consist of at least one of silicon gages, foil strain gages, and thin layer strain gages (See Col. 4, lines 38 - 50).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nold in view of Sporer et al. (DE10317304, hereinafter Sporer).
 	Regarding claim 18, Nold discloses an apparatus comprising a circular body having an annular inner flange (inner ring) 1, an annular outer flange (outer ring) 10, and a circular intermediate portion 3 between the annular inner flange and the annular outer flange, the annular inner flange is closer to a center of the circular body than the annular outer flange, the circular intermediate portion is a continuously solid portion (See Fig. 1, See Col. 4, lines 38 – 66).  
 	Nold fails to disclose a robot and a joint including a gear box and a torque sensor device. 	However, Sporer discloses an apparatus comprising a torque sensor that is used in a torque controlled drive of a robot and a gearbox of a motor (See Pg. 2, lines 46 – 48 and Pg. 7, lines 23 – 29).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Nold according to the teachings of Sporer for the purpose of, advantageously providing an improved torque sensor since this type of sensor impairs disturbances or influences to provide a high quality output torque (See Sporer, Pg. 2, lines 42 – 45).
 	Regarding claim 19, Nold fails to disclose that the torque sensor device is positioned to seal the gear box.   	However, in Sporer, the torque sensor is used in a torque controlled drive of a robot and a gearbox of a motor (See Pg. 2, lines 46 – 48 and Pg. 7, lines 23 – 29).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Nold according to the teachings of Sporer for the purpose of, advantageously providing an improved torque sensor since this type of sensor impairs disturbances or influences to provide a high quality output torque (See Sporer, Pg. 2, lines 42 – 45).
 	Regarding claim 20, in Nold, the device comprises a circular body having an annular inner flange (inner ring) 1, an annular outer flange (outer ring) 10, and a circular intermediate portion 3 between the annular inner flange and the annular outer flange, the annular inner flange is closer to a center of the circular body than the annular outer flange, the circular intermediate portion is a continuously solid portion and torque is measured (See Fig. 1, See Col. 4, lines 38 – 66).  
	 Nold fails to disclose attaching the torque sensor device to the gear box to seal the gear box. 	However, in Sporer, the torque sensor is used in a torque controlled drive of a robot and a gearbox of a motor (See Pg. 2, lines 46 – 48 and Pg. 7, lines 23 – 29).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Nold according to the teachings of Sporer for the purpose of, advantageously providing an improved torque sensor since this type of sensor impairs disturbances or influences to provide a high quality output torque (See Sporer, Pg. 2, lines 42 – 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9. 	Zhao et al. (20220244117) disclose a torque sensor, robot, and torque calculation method.
 	Brudniok (20180215054) discloses a robot with a force measuring device.
 	Fawick (2011401) discloses a transmission. 	Wang et al. (10830654) disclose a robust torque sensor with moderate compliance.
 	Endo et al. (WO2018146917) disclose a torque sensor.
 	Valov et al. (EP2395335) disclose a torque transducer with u-profile bridge.
 	Bohme et al. (DE102016012324) disclose a torque sensor device and method for detecting torques.10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/15/22